Citation Nr: 1431987	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a restoration of a 30 percent disability rating for service-connected residuals of a right knee injury, status post partial meniscectomy and anterior cruciate ligament (ACL) repair, from August 1, 2009. 


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  

In an August 2012 decision, the Board found that the reduction of the Veteran's disability rating from 30 percent to 10 percent for service-connected residuals of a right knee injury, status post partial meniscectomy and anterior cruciate ligament (ACL) repair was proper.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court issued a memorandum decision vacating the Board's August 2012 decision and remanded the issue to the Board for compliance with the memorandum decision.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


DECISION

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  

In the December 2013 memorandum decision, the Court found that the September 2006 and October 2008 VA examinations did not establish sustained improvement in the Veteran's ability to function under ordinary conditions of life and work due to the residuals of his right knee injury.  The Court ordered restoration of the 30 percent disability rating for the residuals of the Veteran's right knee injury, status post partial meniscectomy and anterior cruciate ligament (ACL) repair.





ORDER

Restoration of a 30 percent disability rating for service-connected residuals of a right knee injury, status post partial meniscectomy and anterior cruciate ligament (ACL) repair, from August 1, 2009 is granted, subject to the criteria applicable to the payment of monetary benefits. 



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


